Citation Nr: 1332806	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  06-13 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a partial right nephrectomy, to include as secondary to herbicide exposure.  

3.  Entitlement to an initial rating in excess of 10 percent for keratosis pilaris.  

4.  Entitlement to an initial, compensable rating for seborrheic dermatitis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The Veteran had active duty service from February 1959 to February 1979.

These matters come to the Board of Veterans' Appeals (Board) following rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, as well as the Appeals Management Center (AMC) in Washington, D. C. 

In January 2008, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims folders.  The Veteran's claims on appeal pertaining to prostate cancer and to residuals of a partial right nephrectomy were remanded by the Board in August 2008, November 2010, and September 2012.  Also, in September 2012, the Board reopened and remanded a claim for service connection for a skin disability.  

By a June 2013 rating decision, the AMC granted service connection and assigned a 10 percent rating for keratosis pilaris.  It also granted service connection and assigned a noncompensable rating for seborrheic dermatitis.  In light of the AMC's decision, the Board finds that the claim of service connection for a skin disability has been granted.  Thus, the Veteran's claim for service connection for a skin disability is no longer in appellate status.  Additionally, in July 2013, the AMC issued a supplemental statement of the case (SSOC) in which it continued the denial of the Veteran's claim for service connection for prostate cancer and also found that new and material evidence had not been received to reopen the Veteran's claim for service connection for residuals of a partial right nephrectomy.  

In its September 2012 remand, the Board noted the Veteran's report that he had served onboard the USS Widgeon (MSC-208), and that the minesweeper had docked in a Vietnamese port during which the Veteran had gone ashore to help procure supplies/fuel.  Command histories of the USS Widgeon have identified the ship as on "Market Time" patrol off the coast of Vietnam from June 3, 1968 to July 10, 1968, from May 25, 1969 to September 12, 1969, and from February 7, 1970 to April 6, 1970.  A service personnel record documents that the Veteran served onboard the USS Widgeon while the ship operated off the coast of Vietnam.  The time period of this service was June 2, 1969 to September 12, 1969 and from February 14, 1970 to April 6, 1970.  

As part of its September 2012 remand instructions, the AMC was requested by the Board to contact the Veteran.  The instruction was as follows:  

The Veteran should again be asked to provide the approximate dates-limited to 60-day period(s)-that the USS Widgeon (MSC-208) stopped at a Vietnamese port to take on supplies/fuel, during which time the Veteran went ashore.  

Later that same month, September 2012, the AMC sent the Veteran a letter.  The Board's review of that letter does not reflect that the Veteran was asked to provide the approximate dates that the USS Widgeon was in a Vietnamese port.  Instead, the Veteran was requested to provide general information about when and where he was exposed to herbicides (Agent Orange).  Nonetheless, the Board's remand placed the Veteran, and his representative, on notice that VA was requesting the Veteran provide the approximate dates the USS Widgeon was in a Vietnamese port and that the Veteran went ashore.  The Veteran failed to respond to the AMC's September 2012 letter.  

Thereafter, in October 2012, the AMC contacted the U.S. Army and Joint Services Records Research Center (JSRRC) electronically through the Defense Personnel Records Information Retrieval System (DPRIS).  The AMC sought review by the JSRRC of command histories and deck logs for the USS Widgeon.  (Deck log searches require a specific 60-day time frame.)  The AMC provided the JSRRC search periods of June 2, 1969 through September 12, 1969 (a period of 103 days) and of February 14, 1970 through April 6, 1970 (a period of less than 60 days).  In a subsequent response, the JSRRC notified the AMC that:  

The dates you provided are too expansive for us to conduct deck log research on the Veteran['s] behalf, as they exceed the sixty day time period for deck log research.  

Why the JSRRC failed to search deck logs of the USS Widgeon for the period February 14, 1970 through April 6, 1970 (a period of less than 60 days) is unclear.  Nevertheless, it appears that the JSRRC, per its own instructions, should have conducted a deck log review, at a minimum, for the period February 14, 1970 through April 6, 1970.  

Therefore, on remand, the AMC should again contact the Veteran and request that he provide the approximate dates--limited to 60-day period(s)--that the USS Widgeon stopped at a Vietnamese port, during which time the Veteran reportedly went ashore.  In conjunction with the Veteran's response, or even if the Veteran fails to respond, the AMC should attempt to verify through the JSRRC (or the Modern Military Branch of the National Archives in College Park, Maryland, which also maintains ship's deck logs) if the USS Widgeon stopped in a Vietnamese port during the period of June 2, 1969 through September 12, 1969, or during the period of February 14, 1970 through April 6, 1970.  With regard to the time period of June 2, 1969 through September 12, 1969, the AMC should split the period in half and submit separate search requests for the two periods, thus complying with the 60-day search period window requirement of the JSRRC and/or the Modern Military Branch of the National Archives.  If it is necessary to make sequential requests of single 60-day periods, rather than one single request, this should be done.


Finally, as noted above, in a June 2013 rating decision, the Appeals Management Center (AMC) granted service connection and assigned a 10 percent rating for keratosis pilaris as well as a noncompensable rating for seborrheic dermatitis.  In July 2013, the AMC received a statement from the Veteran in which he disagreed with the AMC's assigned ratings for service-connected keratosis pilaris and for service-connected seborrheic dermatitis.  The Board construes the Veteran's statement as a notice of disagreement (NOD) to the AMC's June 2013 rating decision.  A statement of the case (SOC) has not been issued in response to the Veteran's NOD.  Thus, the issues are to be remanded to provide the Agency of Original Jurisdiction (AOJ) an opportunity to issue an SOC and to give the Veteran an opportunity to perfect an appeal of these issues.  38 C.F.R. § 19.9(c) (2013); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issues should be returned to the Board only if, after issuance of an SOC, the Veteran perfects an appeal by filing of a timely substantive appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with a SOC pertaining to the issues of entitlement to an initial rating in excess of 10 percent for keratosis pilaris as well as entitlement to an initial compensable rating for seborrheic dermatitis.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If a timely substantive appeal is filed, the claim(s) should be returned to the Board for further appellate consideration, as appropriate.

2.  Request that the Veteran identify any private or VA treatment he may have received for his claimed disabilities of prostate cancer and/or residuals of a partial right nephrectomy.  After obtaining the appropriate release of information forms, procure records of any treatment the Veteran has received for the claimed disabilities, to include relevant records available through the VA records system.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2013).  

3.  The Veteran should specifically be asked to provide the approximate dates, limited to 60-day period(s), that the USS Widgeon (MSC-208) stopped at a Vietnamese port to take on supplies /fuel, during which time the Veteran went ashore.  

4.  In conjunction with the Veteran's response, or if the Veteran fails to respond, the AMC should attempt to verify through the JSRRC (or the Modern Military Branch of the National Archives in College Park, Maryland, which also maintains ships' deck logs) whether the USS Widgeon stopped in a Vietnamese port.  

For the above purpose, the AMC should request a search of USS Widgeon deck logs for the period February 14, 1970 through April 6, 1970 (a period of less than 60 days).  It should also request a search of deck logs for the period June 2, 1969 through September 12, 1969 (a period of 103 days).  With regard to the 1969 period, the AMC should split the period in half and submit separate search requests for the two periods, thus complying with the 60-day search period window requirement of the JSRRC and/or the Modern Military Branch of the National Archives.  If necessary, sequential requests of single 60-day periods should be made.

A negative response from the JSRRC or, if warranted, the Modern Military Branch of the National Archives, must be associated with the claims folders.  

5.  After the above has been completed, undertake any additional evidentiary development deemed appropriate. Thereafter, re-adjudicate the issues of service connection for prostate cancer and whether new and material evidence has been received to reopen a claim of service connection for residuals of a partial right nephrectomy.  If any benefit sought is denied, the Veteran and his representative must be provided an SSOC and given an opportunity to respond before the case is returned to the Board for appellate review.  

(NOTE: The issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for residuals of a partial right nephrectomy must be considered under 38 C.F.R. § 3.156(a) in effect prior to August 29, 2001.)  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

